Citation Nr: 1429307	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  10-22 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 10 percent for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to July 1982.

This matter initially came before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for post traumatic headaches (also claimed as a head injury) and assigned an initial 10 percent disability rating, effective May 21, 2009.

The Veteran testified before the undersigned at a June 2013 videoconference hearing at the RO.  A transcript of the hearing has been associated with the record.

In January 2014, the Board remanded this matter for further development.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Since May 21, 2009, the Veteran's residuals of a head injury have been manifested by no more than level 1 impairment in any of the facets of traumatic brain injury (TBI) delineated in the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table; he does have any separate psychiatric disability related to his in-service head injury and he has not experienced any "prostrating" attacks of headaches.





CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for residuals of a head injury have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code (DC) 8045 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The appeal for a higher initial rating for residuals of a head injury arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's June 2013 hearing, the undersigned identified the issues on appeal (including entitlement to a higher initial rating for residuals of a head injury) and asked the Veteran about the severity of the symptoms associated with the residuals of his head injury.  Also, the Veteran provided testimony as to the residuals of his head injury and why he believes his symptoms warrant a higher rating under the diagnostic criteria for residuals of a TBI.  Thus, he has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence and of the evidence necessary to warrant a higher initial rating for his claimed disability.  Also, the Board subsequently remanded the issue on appeal to obtain additional evidence (i.e. VA treatment records and a VA examination to assess the severity of the service-connected residuals of a head injury) suggested by the hearing testimony.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records and all of the identified relevant post-service VA treatment records.  The Veteran has not reported, and the evidence does not otherwise indicate, that he has received any relevant post-service private medical treatment for residuals of a head injury.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected residuals of a head injury.  

In its January 2014 remand, the Board instructed the agency of original jurisdiction (AOJ) to, among other things, obtain any additional relevant VA treatment records from the West Palm Beach VA Medical System and afford the Veteran a VA examination to assess the severity of his service-connected residuals of a head injury.  As explained above, all available relevant VA treatment records (including records from the West Palm Beach VA Medical System) have been obtained and associated with the record.  Also, a VA examination was conducted in April 2014 to assess the severity of the claimed disability.  This examination was thorough, contained all pertinent findings, and responded to the inquiries posed by the Board.

Thus, the AOJ substantially complied with all of the Board's relevant January 2014 remand instructions and VA has no further duty to attempt to obtain any additional records or conduct additional examinations with respect to the claim being decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's residuals of a head injury are rated under 38 C.F.R. §§ 4.124a, 4.130, DCs 8045-9304.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2013).  Here, the Veteran's disability has been described as residuals of TBI (DC 8045), which has been rated on the basis of dementia due to head trauma under DC 9304.  As explained below, however, the Veteran has not been diagnosed as having dementia or any other psychiatric disability that is related to his in-service head injury.  Thus, his residuals of a head injury are more properly rated solely under DC 8045.

Under DC 8045, there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" (hereinafter "Not Otherwise Classified Table").

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the Not Otherwise Classified Table.  However, any residual with a distinct diagnosis, such as migraine headache or Meniere's disease, that may be evaluated under another diagnostic code must be separately evaluated, rather than under this Table; even if that diagnosis is based on subjective symptoms.  See 38 C.F.R. § 4.124a.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the Not Otherwise Classified Table.

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.
The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed in 38 C.F.R. § 4.124a, DC 8045, that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the Not Otherwise Classified Table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Diagnostic Code 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

The Not Otherwise Classified Table contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  Not every facet has every level of severity, however.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

There may be an overlap of manifestations of conditions evaluated under the Not Otherwise Classified Table with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  38 C.F.R. § 4.124a, DC 8045 Note (1).  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.
Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  38 C.F.R. § 4.124a, DC 8045 Note (2).

"Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  38 C.F.R. § 4.124a, DC 8045 Note (3).  These activities are distinguished from "activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of a TBI made at, or close to, the time of injury rather than to the current level of functioning.  38 C.F.R. § 4.124a, DC 8045 Note (4).  This classification does not affect the rating assigned under DC 8045.

In this case, VA treatment records dated in June 2009, a July 2009 statement from the Veteran, and the report of a September 2009 VA examination include reports of "agonizing" exertional and nocturnal headaches, paresthesias in the proximity of a healed wound scar, mild memory impairment, tinnitus, photophobia, and phonophobia.  The headaches were intermittent with remissions, they were located in the mid parietal area and there was always a dull ache and throbbing in the area of the Veteran's head where he had been wounded and in the frontal area, there was fatigue following headaches, and the headaches were treated with Tylenol or ibuprofen.  There was no history of any dizziness, vertigo, seizures, balance or coordination problems, autonomic dysfunction, weakness or paralysis, mobility or ambulatory problems, malaise, psychiatric symptoms, or any other cognitive symptoms.  Also, there were no neurobehavioral changes, bowel or bladder problems, erectile dysfunction, vision problems, speech or swallowing difficulties, decreased sense of taste or smell, endocrine dysfunction, or cranial nerve dysfunction.

Examinations revealed a well healed scalp scar at the right parasagital vertex which was 3 centimeters in length and one or more neurobehavioral effects that did not interfere with workplace or social interaction.  However, the Veteran was alert and in no acute distress, his consciousness was normal, he was able to move all extremities, he was cooperative and fully oriented, and he did not exhibit any evidence of pain (e.g. facial grimacing, wincing).  There was no impairment of memory, attention, concentration, or executive functions, judgment was normal, the Veteran's social interactions were routinely appropriate, and his visual spatial orientation was normal.  Sensation was intact in all extremities bilaterally, reflexes were normal (2+) bilaterally, muscle strength was normal (5/5) bilaterally, muscle tone was normal, and there was no muscle atrophy.  There were no masses, there was no hand drift, and the Veteran had a normal unilateral stance.  He did not experience any suicidal/homicidal ideation, visual/auditory hallucinations, bizarre or odd thoughts, or feelings of hopelessness.  Also, there were no physical findings of any autonomic nervous system impairment, gait abnormalities, imbalance or tremors, spasticity or rigidity, fasciculations, cranial nerve dysfunction, hearing problems, endocrine dysfunction, skin breakdown, vision problems, or psychiatric manifestations.  A cranial CT scan revealed no evidence of any acute intracranial pathology or metallic fragments.

Subjective symptoms did not interfere with work, instrumental activities of daily life, or work, family, or other close relationships.  The Veteran was independent in his activities of daily living and he was able to communicate by and comprehend spoken and written language.  He was diagnosed as having headaches due to an in-service TBI.  The disability had significant effects on his occupation in that it caused memory loss, decreased concentration, hearing difficulty, lack of stamina, and pain.  As a result, he was assigned different duties and experienced increased tardiness and absenteeism.  He had been unemployed less than a year at the time of the September 2009 VA examination due to downsizing.  His disability did not have any effects on his usual daily activities.

The Veteran's October 2009 notice of disagreement (VA Form 21-4138), VA treatment records dated from May to June 2010, and the Veteran's June 2010 substantive appeal (VA Form 9) indicate that he reported chronic throbbing headaches (occurring 1 to 3 times per week), impaired judgment (due to headaches preventing decisiveness and an inability to identify, understand, and weigh alternatives), occasionally inappropriate social interactions, loss of orientation during severe attacks of headaches, incapacitation, impaired visual spatial orientation (e.g. getting lost and being late to jobs), and mildly to moderately impaired memory, concentration, attention, and executive functions.  Also, he experienced tinnitus, dizziness, frequent insomnia, hypersensitivity to sound and light, apathy, moodiness, impaired communication and comprehension, and lack of empathy and cooperation.  He exhibited aggression, verbal abuse, and belligerence.  Some such symptoms interfered with his ability to work and socially interact.  The headaches were treated with medication.  He did not experience any slurring of speech or focal weakness.  Diagnoses of chronic post traumatic headaches were provided.

During a May 2011 VA examination the Veteran reported that he experienced pressure headaches on the top of his head towards the back, tinnitus, mild memory impairment, an occasional tingling sensation on the bottom of his right heel, hypersensitivity to light, impaired near vision, and slurred speech.  The headaches had improved during the previous year due to the use of gabapentin in that their frequency had decreased from daily to once or twice a week, they were less severe, and they quickly resolved following medication use.  As for memory impairment, the Veteran explained that he experienced difficulty with remembering the points that he was trying to make while conversing with others, but that he was generally able to remember the other person's points during a conversation and was able to recall what the other person had said.  Also, he had begun to experience dizziness and vertigo following the use of gabapentin and had noticed some hand/eye coordination issues while working on a construction project one day.  However, he normally did not have any balance or coordination problems and did not use any assistive devices.

Moreover, the Veteran did not have any history of seizures, pain, autonomic dysfunction, weakness or paralysis, mobility problems, fatigue, malaise, psychiatric symptoms, cognitive symptoms, neurobehavioral changes, bowel or bladder problems, decreased sense of taste or smell, endocrine dysfunction, cranial nerve dysfunction, or trouble with swallowing.  Although he had experienced sleep problems, the use of gabapentin had resolved such problems due to its sedation benefits.

Examination revealed that the Veteran experienced one or more neurobehavioral effects that did not interfere with workplace or social interaction.  However, reflexes, sensation, and muscle strength was normal bilaterally, muscle tone was normal, there was no muscle atrophy, and there was no objective evidence of any memory impairment.  The Veteran's judgment was normal, his social interaction was routinely appropriate, he was fully oriented, and his motor activity and visual spatial orientation were normal.  Also, there were no physical findings of any autonomic nervous system impairment, gait abnormalities, imbalance or tremors, spasticity or rigidity, fasciculations, cranial nerve dysfunction, hearing problems, endocrine dysfunction, skin breakdown, psychiatric manifestations, or any other abnormalities.  His subjective symptoms did not interfere with work, instrumental activities of daily living, or relationships (including work and family relationships).  He was able to communicate by and comprehend spoken and written language and his consciousness was normal.  

The Veteran was diagnosed as having post traumatic headaches.  The headaches did not impact his employment because he generally worked nights as a security officer and his headaches generally occurred during the day.  Also, they did not impact his daily activities because he often slept during the day.  If he was awake during a headache, he would take a nap to provide relief.

The examiner who conducted the May 2011 VA examination opined that the Veteran's tinnitus was not "accounted for by his in service head injury."  The examiner reasoned that the Veteran had reported that the problems with tinnitus were not in a time frame relative to his in service head injury and that they began to be a problem for him when he "started doing a lot of firing."  He also indicated that almost his entire unit suffered with symptoms of tinnitus, which made possible noise exposure a common element for all.  The Veteran believed that his issues with tinnitus stemmed from noise exposure and not his in service head injury.

VA treatment records dated from October 2012 to March 2014 and the Veteran's testimony during the June 2013 hearing reflect that he reported daily headaches, sleep impairment, anxiety, depression, tinnitus, dizziness, insomnia, irritability, impaired memory, and difficulty with social interactions due to headaches.  He would sit or lie down in a dark and quiet place to relieve his headaches and also took medications.  The headaches affected his employment.  He did not have any decreased interest/pleasure in activities, his appetite was good, he did not experience feelings of worthlessness, restlessness, or guilt, his concentration/decision making was not impaired, and there were no physical anxiety or panic symptoms.  He was divorced and lived alone and although he experienced some stress with his girlfriend and children, he had good relationships with his family and had "very good social support between his friends and family."

Examinations revealed that the Veteran was respectful, cooperative, pleasant, well groomed, and focused.  His speech was normal, his mood was relaxed/frustrated/appreciative/mildly anxious, his affect was congruent with mood, he had good eye contact, and his thought content was within normal limits.  He did not experience any suicidal/homicidal ideation or feelings of hopelessness and there was no overt evidence or reported signs of psychosis, paranoia, delusions, or hallucinations.  Also, the Veteran was organized, goal directed, logical, coherent, alert, and fully oriented and his insight and judgment were intact.  Attention, concentration, and memory were all within normal limits.  He was able to complete activities of daily living and instrumental activities of daily living.  Diagnoses of exertional headaches and adjustment disorder with anxiety were provided and a Global Assessment of Functioning score of 65 was assigned, indicative of mild impairment.

The April 2014 VA examination report and May 2014 statement by the Veteran (VA Form 21-4138) reflect that he reported daily headaches which varied in intensity, but were "not so bad."  The headaches occurred over the top of his head, were aching/throbbing in nature, were occasionally associated with blurred vision, sometimes resulted in irritability 3 to 4 times a week, and were treated with tramadol, avoidance of stressful interactions, isolation from others, and rest.  They were not associated with any vascular type symptoms such as photophobia or phonophobia.  Stress and "anything playing on his mind" could bring on a headache.  He also experienced impaired concentration and memory, moderately impaired judgment (with an inability to identify, understand, and weigh the alternatives, understand consequences of choices, and make a reasonable decision), anxiety, insomnia, slurred speech, and racing thoughts.  He sometimes got lost when traveling to familiar locations and experienced marked fatigability.  His symptoms frequently interfered with social interactions (both workplace and family).  He was employed with a security service for a condominium complex, but was on medical leave at the time of the May 2014 statement.

Examination revealed that there was a complaint of mild memory loss, attention, concentration, or executive functions, but there was no objective evidence of such impairment on testing.  Although the Veteran reported impaired concentration, he had remained employed in security on a long term basis.  His social interaction was occasionally inappropriate in that he experienced a high level of stress with anxiety and easily became irritable.  Stress also caused headaches and he was easily stressed by interactions with others.  Subjective symptoms of mild or occasional headaches, stress, mild anxiety, and insomnia did not interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  

Moreover, the Veteran experienced migraine headaches, but there were no other pertinent physical findings, complications, conditions, signs, or symptoms.  His judgment, motor activity, and visual spatial orientation were all normal, he was always oriented to person, time, place, and situation, and there were no neurobehavioral effects.  Also, he was able to communicate by and comprehend spoken and written language and his consciousness was normal.  None of the residual conditions attributable to his TBI impacted his ability to work.  He was diagnosed as having a TBI.

The examiner who conducted the April 2014 VA examination concluded that the Veteran gave a different history than that which he had reported during his initial TBI examination in 2009.  His headaches were evidently "not so bad" in that he was not being treated by neurology and he had reported no headaches during his most recent neurology evaluation.  The history that he provided during the April 2014 examination was unclear as to the extent of any headaches.  Also, he reported decreased concentration and other symptoms compatible with his anxiety disorder.

Initially, the Board notes that the Veteran has experienced psychiatric symptoms, that he has been diagnosed as having a distinct psychiatric disability (i.e. adjustment disorder with anxiety), and his residuals of a head injury are currently rated under DC 9304 as dementia due to head trauma.  However, he has never been diagnosed as having any psychiatric disability that is the result of his in-service head injury (including dementia), service connection has not been established for any psychiatric disability related to his TBI, and the psychiatric manifestations of his psychiatric disability and residuals of a head injury are not clearly separable.  Hence, a separate rating under the diagnostic criteria applicable to psychiatric disabilities (including dementia due to head trauma) is not warranted at any time since the effective date of service connection, the Board finds that the criteria under DC 8045 allow for a better assessment of the Veteran's overall impairment, and his psychiatric symptoms will be considered as part of his neurobehavioral effects facet under DC 8045.

Also, despite the fact that the Veteran has reported tinnitus, the examiner who conducted the May 2011 VA examination opined that the Veteran's tinnitus was not related to his in-service head injury.  This opinion is accompanied by a specific rationale that was based upon examination of the Veteran and a review of his medical records and reported history and it is not inconsistent with the evidence of record.  Thus, the May 2011 opinion is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Therefore, the Veteran's tinnitus will not be considered in evaluating the severity of his residuals of a head injury.

The above evidence reflects that the Veteran's residuals of a head injury have most closely approximated the criteria for a 10 percent rating under DC 8045 since the effective date of service connection.  His cognitive impairment is characterized by subjective complaints of mild memory loss and impaired concentration, but there has been no objective evidence of such impairment on testing.  Therefore, level 1 impairment is appropriate for this facet.   

The Veteran reported on his June 2010 VA Form 9 that he experienced impaired judgment due to headaches preventing decisiveness and an inability to identify, understand, and weigh alternatives.  He also reported moderately impaired judgment in his May 2014 statement.  However, his judgment has consistently been found to be normal during all clinical evaluations conducted during the claim period.  Hence, the evidence more closely approximates the criteria for level 0 impairment of this facet.  As explained below, even if level 1 impairment (i.e. mildly impaired judgment) was assigned for the judgment facet on the basis of the Veteran's reports and the normal clinical evaluations, an initial rating higher than 10 percent would still not be warranted under DC 8045.

There is evidence of, at most, occasionally inappropriate social interaction.      .  Although the Veteran has always been found to be fully oriented and to have normal visual spatial orientation during objective examinations, he reported on his June 2010 VA Form 9 and in his May 2014 statement that he became disoriented during severe headache attacks and that he intermittently experienced impaired visual spatial orientation in terms of getting lost and being late to jobs.  The Veteran's subjective symptoms include headaches, photophobia, phonophobia, scar numbness, fatigability, blurred vision during headaches, and dizziness.  He has occasionally reported that some such symptoms interfere with his performance at work and his ability to appropriately interact with coworkers.  Nevertheless, he has never been unable to maintain a job as a result of such symptoms and he most recently reported during the April 2014 VA examination and in his May 2014 statement that he was on medical leave from work, but that he was nonetheless employed.  Also, such symptoms do not interfere with instrumental activities of daily living.  Hence, the Veteran's subjective symptoms have only mildly interfered with work and work relationships.  In light of the above, level 1 impairment is assigned for the social interaction, orientation, visual spatial orientation, and subjective symptoms facets under DC 8045.

As explained above, the Veteran has not been diagnosed as having a separate psychiatric disability that is the result of his in-service TBI, service connection for a separately diagnosed psychiatric disability has not been established, and the Veteran's psychiatric symptoms are considered as part of his neurobehavioral effects facet.  His neurobehavioral symptoms include anxiety, depression, insomnia, apathy, moodiness, lack of empathy and cooperation, aggression, verbal abuse, and belligerence.  Some of these symptoms have occasionally interfered with the Veteran's workplace interactions.  Hence, level 1 impairment is also assigned for the neurobehavioral effects facet.

The Veteran reported a one-time instance of possible problems with hand-eye coordination while working on a construction project, but he acknowledged that he generally did not have any balance or coordination problems, motor activity has consistently been normal on objective testing, the Veteran's gait is normal, and he does not require any assistive devices.  Also, he is able to communicate by written and spoken language and there has been no impaired consciousness.  Therefore, level 0 impairment is appropriate for the motor activity, communication, and consciousness facets.

For the reasons and bases delineated above, the highest level of impairment for any facet is level 1, which is the equivalent of a 10 percent disability rating under DC 8045.  Thus, the Veteran's residuals of a head injury most closely approximate the criteria for a 10 percent rating under DC 8045 and a higher initial rating is not warranted at any time since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.124a, DC 8045.

Additionally, although the Veteran has reported headaches and the April 2014 VA examination report includes a diagnosis of migraine headaches, a separate rating on the basis of such headaches under 38 C.F.R. § 4.124a, DC 8100 (2013) is not warranted at any time during the claim period because ratings under that diagnostic code require the presence of prostrating attacks of headaches.  The rating criteria do not define "prostrating."  Dorland's Illustrated Medical Dictionary defines "prostration" as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).  In this case, the Veteran's headaches have been primarily treated with medications and rest, they have not significantly interfered with his employment or daily activities, they have not resulted in extreme exhaustion or powerlessness, and the frequency and severity of the headaches has decreased throughout the claim period.  Therefore, the Board finds that there is no evidence of any "prostrating " attacks of headaches during the claim period and a separate rating under DC 8100 is not warranted at any time since the effective date of service connection.

Moreover, there is a head scar associated with the Veteran's service-connected residuals of a head injury.  In order to warrant a compensable rating under the criteria for rating scars, scar needs to involve the head, face or neck and have at least one character of disfigurement (DC 7800); be deep and nonlinear and cover an area of at least 6 square inches, but less than 12 square inches (DC 7801); be superficial and nonlinear and cover an area of 144 square inches or greater (DC 7802); be unstable or painful (DC 7804); or cause some limitation of the function of the part affected (DC 7805).  38 C.F.R. § 4.118, DCs 7800-7805 (2013).  

As the Veteran's head scar does not have any character of disfigurement, does not involve an area or areas of at least 6 square inches, is not unstable or painful, and does not have any disabling effects, a separate compensable rating for the head scar is not warranted under DCs 7800-7805 at any time since the effective date of service connection. 

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal with regard to the Veteran's service-connected residuals of a head injury.  The symptoms associated with this disability are all contemplated by the appropriate rating criteria as set forth above  Moreover, even if it were found that the Veteran's symptoms were not adequately contemplated by the appropriate diagnostic criteria, there is no evidence of any other related factors, such as marked interference with employment or frequent periods of hospitalization, due to the service-connected residuals of a head injury during the claim period.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

Total Rating for Compensation Purposes Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU may be an element of an appeal for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The evidence reflects that the Veteran has been employed in various positions during the claim period and the most recent evidence of his employment status is the April 2014 VA examination report and his May 2014 statement which indicate that he was on medical leave from work, but that he was nonetheless employed with a security service for a condominium complex.  Although he did experience periods of unemployment during the claim period, he has not reported, and the evidence does not otherwise reflect, that he has been unemployed due to any service-connected disability or that he is prevented from securing and following gainful employment due to any such disability.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised under Roberson and Rice in this instance.


ORDER

Entitlement to an initial rating higher than 10 percent for residuals of a head injury is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


